      Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

JOSHUA FEBRES                                         :
                                                      :
       Plaintiff,                                     :              CIVIL ACTION NO.
                                                      :              3:19-cv-01195-KAD
vs.                                                   :
                                                      :
YALE NEW HAVEN HOSPITAL, ET AL                        :
                                                      :
       Defendants.                                    :              OCTOBER 7, 2019

                      REPORT OF PARTIES’ PLANNING MEETING

Date Complaint Filed:                         In State Court, July 16, 2019
                                              Removed to Federal Court, August 2, 2019

Date Complaint Served:                        July 10, 2019, Yale New Haven Hospital, Leila
                                              Haghighat, MD and Raquel Ferrer Harrison, MD

                                              July 11, 2019, Correctional Officer Ware

Date of Defendants’ Appearance:               In State Court, July 31, 2019, Yale New Haven
                                              Hospital, Leila Haghighat, MD and Raquel Ferrer
                                              Harrison, MD

                                              In Federal Court, August 2, 2019, Yale New Haven
                                              Hospital, Leila Haghighat, MD and Raquel Ferrer
                                              Harrison, MD

       Pursuant to Fed. R. Civ. P. 16(b), 26(f) and Local Civil Rule 16, defense counsel submits

this Rule 26(f) Report. Defense counsel attempted to confer with the plaintiff by mailing a copy

of this report to the plaintiff on September 10, 2019. Defense counsel never received a response

from the plaintiff. Therefore, the defendants are unaware if the plaintiff consents to the Rule 26(f)

Report. Defendant Correctional Officer Ware has not appeared in this action.
        Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 2 of 7




         I. CERTIFICATION.

         Undersigned counsel for the defendants certifies that, after consultation with his clients, he

has discussed with the pro se plaintiff, via this Rule 26(f) Report, the nature and basis of the parties’

claims and defenses and any possibilities for achieving a prompt settlement or other resolution of

the case and, in consultation with his clients, defense counsel and the pro se plaintiff have

developed the following proposed case management plan. Defense counsel further certifies that

he has forwarded a copy of this report to his clients.

         II. JURISDICTION.

                A. SUBJECT MATTER JURISDICTION:

         The basis for the court’s subject matter jurisdiction is 28 U.S.C. § 1331 and 42 U.S.C. §

1983.

                B. PERSONAL JURISDICTION:

         Personal jurisdiction is contested by defendants Yale New Haven Hospital, Leila

Haghighat, MD and Raquel Ferrer Harrison, MD due to insufficient process. These defendants

have filed a motion to dismiss.

         III. BRIEF DESCRIPTION OF CASE.

                A. CLAIMS OF PLAINTIFFS:

         The plaintiff asserts a claim under 42 U.S.C. § 1983, seeking monetary damages,

declaratory, and injunctive relief to redress the deprivation of his rights secured to him by the state

and federal constitutions and the laws of the United States and the State of Connecticut.

         The plaintiff alleges that, while he was waiting for treatment in the emergency department

on October 1, 2018, a female patient entered his room and began asking questions about him.



                                                   2
      Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 3 of 7



When the plaintiff stated that his name was Fat Joe, the female patient allegedly began rubbing on

the plaintiff’s body. The plaintiff claims that the female patient was escorted out of his room, but

returned and began rubbing on his penis and enlarged testicles. The plaintiff alleges that the staff

of Yale New Haven Hospital stated that that was the kind of girl the plaintiff liked because he was

a prisoner. He claims that the defendants acted under the color of law and deprived him of the

rights, privileges, and immunities secured to him by the state and federal constitutions and the laws

of the United States and the State of Connecticut.

               B. DEFENSES AND CLAIMS:

       Defendants Yale New Haven Hospital, Leila Haghighat, MD, and Raquel Ferrer Harrison,

MD deny all of the allegations and claims made against them.

       IV. STATEMENT OF UNDISPUTED FACTS:

       Counsel certify that they have made a good faith attempt to determine whether there are

any material facts that are not in dispute. The parties state that the following material facts are

undisputed:

       Mr. Febres was a patient at Yale New Haven Hospital on October 1, 2018. During that

admission, he was seen by Leila Haghighat, MD and Raquel Ferrer Harrison, MD.

       V. CASE MANAGEMENT PLAN.

               A. STANDING ORDER ON SCHEDULING IN CIVIL CASES:

       The parties do not request a modification of the deadlines in the Standing Order on

Scheduling in Civil Cases.

               B. SCHEDULING CONFERENCE WITH THE COURT:

       The parties do not request a pretrial conference with the Court before entry of a scheduling

order pursuant to Fed. R. Civ. P. 16(b).



                                                 3
        Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 4 of 7



                C. EARLY SETTLEMENT CONFERENCE:

         1. The parties certify that they have considered the desirability of attempting to settle the

case before undertaking significant discovery or motion practice. Settlement is unlikely at this

time.

         2. The parties do not request an early settlement conference.

         3. The parties prefer a settlement conference with a United States Magistrate Judge.

         4. The parties do not request a referral for alternative dispute resolution pursuant to D.

Conn. L. Civ. R. 16.

                D. JOINDER OF PARTIES AND AMENDMENT OF PLEADINGS:

         1. Plaintiff should be allowed until October 15, 2019, to amend his Complaint and

defendants should be allowed until November 15, 2019, to file their responses to the Complaint.

                E. DISCOVERY:

         1. The parties anticipate that discovery will be needed on the following subjects: all of the

plaintiff’s claims, any affirmative allegations of the defendants, prior history of the parties,

damages.

         2. All discovery, including depositions of expert witnesses pursuant to Fed. R. Civ. P.

26(b)(4), will be commenced immediately, and completed by September 1, 2020.

         3. Discovery will not be conducted in phases.

         4. The parties anticipate that the plaintiff will require a total of ____ depositions of fact

witnesses and the defendants will require a total of two depositions of fact witnesses. The

depositions will commence immediately and be completed by September 1, 2020.

         5. The parties may request permission to serve more than twenty-five interrogatories.




                                                   4
      Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 5 of 7



       6. Plaintiff will designate all trial experts and provide opposing counsel with reports from

retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by January 31, 2020, a date not later than

seven months before the deadline for completing all discovery. Depositions of any such experts

will be completed by April 15, 2020, a date not later than four and one-half months before the

deadline for completing all discovery.

       7. Defendants will designate all trial experts and provide opposing counsel with reports

from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by June 15, 2020, a date not later than

two and one-half months before the deadline for completing all discovery. Depositions of such

experts will be completed by August 14, 2020, a date not later than one-half month before the

discovery cutoff date.

       8. A damages analysis will be provided by any party who has a claim or counterclaim for

damages by December 16, 2019.

       9.      The undersigned counsel have discussed the disclosure and preservation of

electronically stored information, including, but not limited to, the form in which such data shall

be produced, search terms to be applied in connection with the retrieval and production of such

information, the location and format of electronically stored information, appropriate steps to

preserve electronically stored information, and the allocation of costs of assembling and producing

such information.

       The parties agree to the following procedures for the preservation, disclosure and

management of electronically stored information. Following is the position of each party:

       The parties agree to preserve electronically stored records (as they may exist) retroactive

to the date of the first event alleged in the Complaint. The parties will reach further agreement on

exactly the form the disclosure of the electronic information will take. Both sides agree to instruct



                                                 5
      Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 6 of 7



the parties to preserve these records. As more information becomes available, the parties will

reach an agreement on costs of the electronic discovery.

       10.     Undersigned counsel have discussed discovery procedures that minimize the risk

of waiver of privileged or work-product protection, including procedures for asserting privilege

claims after production. Pursuant to Federal Rule of Evidence 502(e), the parties expressly agree

that the inadvertent production of privileged information will not constitute a waiver of the

privilege. The parties agree to the following procedures for asserting claims of privilege after

production: if any information that is privileged or subject to work-product protection is disclosed,

the party to whom it is disclosed will notify opposing counsel immediately, and the disclosing

party will have 30 days to assert the privilege and seek the return of the information. The party to

whom the information is disclosed agrees not to review the information after recognizing that a

privilege or work-production protection applies and further not to duplicate that information or

further disclose it. The parties further agree to utilize Local Rule 26(e)’s privilege log under that

rule’s terms and conditions, with exceptions noted therein, and further agree to work with each

other in good faith to avoid any discovery dispute. If any information that is privileged or subject

to work-product protection is disclosed, Federal Rule 26(b)(5)(B) shall control.

               G. DISPOSITIVE MOTIONS:

       Dispositive motions will be filed on or before October 2, 2020.

               H. JOINT TRIAL MEMORANDUM:

       The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed by November 16, 2020, or thirty days after this court rules on any summary

judgment motion filed by the defendants, whichever is later.




                                                 6
      Case 3:19-cv-01195-KAD Document 16 Filed 10/07/19 Page 7 of 7



       VI. TRIAL READINESS.

       The case will be ready for trial by December 16, 2020, or thirty days after the joint trial

memorandum is filed, whichever is later.

       As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.




                                                      THE DEFENDANTS,


                                                      YALE NEW HAVEN HOSPITAL, LEILA
                                                      HAGHIGHAT, MD, AND RAQUEL
                                                      FERRER HARRISON, MD


                                                 BY: /s/ Brock T. Dubin
                                                    Brock T. Dubin (#ct18007)
                                                    Colleen Noonan Davis (#ct27773)
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                     (203) 458-9168
                                                    bdubin@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.




                                                                   /s/
                                                        Brock T. Dubin

                                                 7
